NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTIE L. REED,                               No. 16-55116

                Plaintiff-Appellant,            D.C. No. 5:15-cv-01396-MWF

 v.
                                                MEMORANDUM*
VIRGINIA A. PHILLIPS, an individual;
THE UNITED STATES DISTRICT
COURT CENTRAL DISTRICT OF
CALIFORNIA EASTERN DIVISION,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Christie L. Reed appeals pro se from the district court’s judgment dismissing

her action under Bivens v. Six Unknown Named Agents of Federal Bureau of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Narcotics, 403 U.S. 388 (1971), alleging various constitutional, statutory, and state

law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336 F.3d 982, 985 (9th Cir. 2003)

(sua sponte dismissal for lack of subject matter jurisdiction); Omar v. Sea-Land

Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987) (sua sponte dismissal under Fed. R.

Civ. P. 12(b)(6)). We affirm.

      The district court properly dismissed Reed’s claims against Judge Phillips

because they are barred by judicial immunity. See Mullis v. U.S. Bankr. Court for

Dist. of Nev., 828 F.2d 1385, 1388 (9th Cir. 1987) (noting that “[j]udges are

absolutely immune from civil liability for damages in their judicial acts” and

judicial immunity for federal officers “extends to actions for declaratory,

injunctive, and other equitable relief”); see also Mireles v. Waco, 502 U.S. 9, 10-12

(1991) (per curiam) (the only exceptions to judicial immunity are if the actions

were not taken in the judge’s judicial capacity or if there is a complete absence of

jurisdiction). Contrary to Reed’s contentions, Judge Phillips did not act in the

complete absence of jurisdiction.

      The district court properly dismissed Reed’s claims against defendant the

United States District Court, Central District of California, Eastern Division,

because the United States may not be sued without an express waiver of its

sovereign immunity. See Jachetta v. United States, 653 F.3d 898, 903 (9th Cir.


                                          2                                       16-55116
2011).

      We reject as without merit Reed’s contentions that Judge Fitzgerald should

be disqualified, that the district court lacked jurisdiction to decide the instant case,

and that the dismissal of this action violated due process and equal protection.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            3                                     16-55116